Case 3:18-cv-07551-WHA Document 1-8 Filed 12/14/18 Page 1 of 10
Case 3:18-cv-07551-WHA Document 1-8 Filed 12/14/18 Page 2 of 10




         REDACTED
         Case 3:18-cv-07551-WHA Document 1-8 Filed 12/14/18 Page 3 of 10




At this time the Underwriters on the 2015-2016 Policy are in possession of very limited information
pertaining to your claim. In this regard, please be advised that all documents and information provided
during the investigation of the claim under policy B1132HGBA16062199 (the “2016-2017 Policy”) will
also be used to investigate this claim under the 2015-2016. This is not exclusive and the Underwriters on
the 2015-2016 Policy reserve their rights to request additional information pursuant to their
investigation of the claim.

                            POLICY LANGUAGE AND SPECIFIC RESERVATIONS

At this point in the investigation of the claim, Underwriters have very limited information upon which
to make a coverage determination regarding your claim. Underwriters are investigating this claim
under a full reservation of rights, as set forth below.

The 2015-2016 Policy contains certain potentially relevant policy language. This language is referenced
below, however, this is not a full recitation of all policy terms and conditions. We refer you to a
complete copy of the 2015-2016 Policy for a full recitation of all policy terms and conditions.

The Policy provides Total Disability coverage as set forth in the Insuring Clause, which states, in relevant
part:

                INSURING CLAUSE:
                Certain Underwriting members (called the “Company”) whose definitive numbers and
                proportions are shown on the table attached to this Policy will pay the benefits
                described in this Policy, as applicable for:
                …

               2.      Permanent Total Disability

                subject to the terms, provisions, conditions, exclusions and exceptions on the SCHEDULE
                page and the following pages, all of which form part of this Policy.

In relevant part, the Benefits portion of the 2015-2016 Policy indicates:

                BENEFITS:
                …

                B. PERMANENT TOTAL DISABILITY (P.T.D.):

                Permanent Total Disability Lump Sum Benefit means the lump sum benefit amount
                which becomes payable in the event of the Insured Person’s Permanent Total Disability.
                The P.T.D. Lump Sum Benefit is shown in the SCHEDULE.

                We will pay the Permanent Total Disability Lump Sum Benefit Amount stated in the
                SCHEDULE if the Insured Person:
         Case 3:18-cv-07551-WHA Document 1-8 Filed 12/14/18 Page 4 of 10




                         1. has a Total Disability which begins within 12 months of the Accident or first
                         manifestation of any Sickness or Disease, and continues without interruption for
                         the Elimination Period; and

                         2. has satisfied the Elimination Period; and

                         3. is under the regular care of a Physician throughout the duration of the Total
                         Disability; and

                         4. is living on the date the Permanent Total Disability Benefit Amount becomes
                         payable; and

                         5. has a Total Disability of continuous and indefinite duration that prevents the
                         Insured Person from ever again Participating in his or her Occupation.

                The Permanent Total Disability Lump Sum Benefit Amount shall become payable when
                all the requirements set forth in Items 1, 2, 3, 4 and 5 are met. If in the opinion of the
                Physician proving Your regular care that the future or continued treatment would be of
                no benefit to You, regular care shall not be required.

                The Benefit Amount and Elimination Period for Permanent Total Disability and
                Occupation are shown in the SCHEDULE.

The 2015-2016 Policy contains the following potentially relevant definitions:

       Accident or Accidental:         means a single sudden and unexpected event, which occurs
                                       during the Policy period at an identifiable time and place and
                                       which causes unexpected Bodily Injury at the time it occurs.
        …

       Bodily Injury/Injury:           means physical harm sustained by the Insured Person which is
                                       the direct cause of a covered Accident occurring while this Policy
                                       is in force, independent of disease or bodily infirmity or any other
                                       cause.
       …

       Coverage Period:                means the period from the Effective Date of Coverage to the
                                       Expiration Date of coverage as shown on the Insured Person's
                                       SCHEDULE.

       Elimination Period              means the consecutive days or months from the date the Insured
                                       Person sustains Injury or contracts Sickness as stated in the
                                       SCHEDULE, during which no benefits are payable.
       …

       Insured Person:                 means the Insured Person named in the SCHEDULE.
        Case 3:18-cv-07551-WHA Document 1-8 Filed 12/14/18 Page 5 of 10




       …

       Owner:                         if other than the Insured Person means the person or entity who
                                      applied and paid for insurance with respect to the Insured Person.
       …

       Sickness or Disease:           means an Insured Person’s sickness, disease, illness, malady or
                                      complication of pregnancy which manifests itself during the
                                      Coverage Period and is diagnosed by a Physician, except
                                      infection which results from an Accidental Injury or accidental,
                                      involuntary or unintentional ingestion of a contaminated
                                      substance.
       …

       Total Disability or
       Totally Disabled:              means that solely and directly as a result of Injury or Sickness the
                                      Insured Person is certified by a Physician as being wholly and
                                      continuously unable to Participate in the Occupation stated in the
                                      SCHEDULE.
       …

To the extent that the claimed injury occurred, or alleged sickness or disease first manifested outside
of the policy period Underwriters fully reserves all of their rights and defenses. Further, Underwriters
reserve all of their rights and defenses regarding the above referenced benefits wording and all above
listed definitions. Nothing contained herein should be considered an admission of liability in this
regard or a waiver of any rights or defenses.

       The 2015-2016 Policy lists the following Subjectivities:

                The Insured Person shall provide Us with a completed Application and Medical Report
                within 30 days of inception. Between inception and deadline cover is provided by Us on
                the terms and conditions specified within the Policy to which this condition is attached.
                Failure to provide the information within 30 days may result in the Policy being cancelled
                back to inception and time on risk premium may be charged.
                Coverage will exclude any claims arising from Injury(ies) and/or Sickness to any part of
                the body for which the Insured Person has been recommended and/or given any medical
                treatment by a qualified Physician during the eighteen (18) month period prior to the
                Effective Date of Coverage and which resulted in a period of Total Disability of not less
                than five consecutive days. This exclusion will apply during the underwriting/conditional
                coverage period.
                These conditions and exclusions may be waived upon Our receipt and consent of:
                1. Completed Application form
                2. Medical Report
                3. Any such additional information that We may require
                4. Justification of sum insured.
         Case 3:18-cv-07551-WHA Document 1-8 Filed 12/14/18 Page 6 of 10




We reserve the right based on medical information received to apply Exclusions where appropriate.

In the event the information provided is deemed unsatisfactory by Us, coverage may be cancelled and
time on risk premium may be charged.

Underwriters reserve all of their rights or defenses with respect to the applicability of any of the above
referenced subjectivities. Nothing contained herein shall be considered a waiver of any portion of the
above-referenced subjectivities.

       The 2015-2016 Policy contains the following potentially relevant Conditions, including:

       CONDITIONS PRECEDENT TO RECOVERY. The conditions and provisions set forth herein are
       conditions precedent to the obligation of the Company to pay any benefits hereunder.

        1. NOTICE OF CLAIM.
           Written notice of claim must be given within thirty (30) days after commencement of Total
           Disability or as soon thereafter as is reasonably possible. The notice must be given to the
           Company's authorized representative, as stated, in the SCHEDULE. Notice should include the
           Insured Person’s name and the Policy number.

           …
To the extent that Underwriters may not have received any notification of claim on this matter until
on or about November 6, 2018 for an alleged Total Disability that allegedly arose in October of 2016,
Underwriters fully reserve all of their rights and defenses regarding untimely notice.

        3. PROOF OF DISABILITY.
           Written Proof of Disability must be submitted by the Owner to the Company’s authorized
           representative as stated in the SCHEDULE within ninety (90) days after commencement of
           Total Disablement. If it is not reasonably possible to give written Proof of Disability and the
           completed certification in the time required, the Company will not reduce or deny the claim
           for this reason if the proof and certification are filed as soon thereafter as reasonably
           possible. In any event, the proof and certification required must be given no later than one
           (1) year from the date of commencement of Permanent Total Disability unless the Owner or
           Insured Person was legally incapacitated.

            The Proof of Disability, should be on a form supplied by the Company and shall provide at a
            minimum the following information:

            A. Details of the nature and extent of the Accidental Bodily Injury or Sickness; and

            B. The date of commencement of the Insured Person’s Total Disablement; and

            C. The name and address of all treating Physician(s) and hospital(s) and an authorization
                allowing the Company to obtain all records the Company deem necessary to evaluate
Case 3:18-cv-07551-WHA Document 1-8 Filed 12/14/18 Page 7 of 10




        the claim. This information need only be submitted with the initial Incident Report Form
        unless a new Physician or hospital has treated the Insured Person since the previous
        submission; and

    The Owner or Insured Person shall notify the Company of any change in treating Physician(s)
    or hospital(s), and shall provide appropriate authorizations allowing the Company and its
    authorized representative to obtain records from such Physician(s) or hospital(s).

4. CERTIFICATION OF PERMANENT TOTAL DISABILITY. Permanent Total Disability must be
   certified by a Physician, other than the Insured Person or a member of the Insured Person’s
   immediate family, appointed by the Owner. The Company may also appoint a Physician to
   examine the insured person. If the two Physicians cannot arrive at an agreement, a third
   Physician will be chosen by the first two Physicians. If the two Physicians fail to agree in the
   selection of a third Physician within thirty (30) days of their appointment, each of them shall
   name two of whom the other shall decline one, and the decision shall be made by drawing
   lots. The majority decision of the three Physicians will be binding.

5. COOPERATION. The Insured Person and the Owner shall provide, assist, and cooperate with
   the Company and its authorized representative as stated in the SCHEDULE in the investigation
   of the incident or claim. In no event shall the Company be liable to pay any benefits
   hereunder unless the Insured Person and the Owner cooperate with the Company and it
   authorized representative.

   The Owner and Insured Person shall furnish to the Company or its authorized representative
   as stated in the SCHEDULE all information which the Company may reasonably require with
   regard to matters pertaining to this Policy. All documents, books, records, medical
   information and any other information inspection and audit by the Company or authorized
   representative as stated in the SCHEDULE at all reasonable times during the term of this
   Policy and within one (1) year of its final termination or until the resolution of all claims
   hereunder, whichever is later.

   In no event shall the Company be liable to pay any benefits hereunder unless the Owner and
   the Insured Person cooperate with the Company and its authorized representative.

6. PHYSICAL EXAMINATION. After initial notice or submission of a claim form, any Physician
   appointed by the Company shall be allowed, so often as may be reasonably necessary, to
   conduct an examination of the Insured Person. Any such examination shall be at the
   Company’s expense.
   …

9. FRAUD, MISSTATEMENT OR CONCEALMENT. Any fraud, misstatement or concealment, either
   in the statement of proposal made by or on behalf of the Insured Person prior to or when
   effecting this Insurance, or any fraudulent claim made hereunder, shall render this Insurance
   null and void, and all claims hereunder shall be forfeited.
   …
        Case 3:18-cv-07551-WHA Document 1-8 Filed 12/14/18 Page 8 of 10




Underwriters fully reserve all of their rights and defenses regarding any and all of the above
referenced policy conditions. Nothing contained herein shall be considered a waiver of any of those
rights and/or defenses.

       The 2015-2016 Policy contains the following potentially relevant exclusionary language:

               Exclusions: This Policy does not cover:
               …

              11.     Any amount exceeding the Total Amount of all Benefits Payable to Each Insured
                             Person as stated in the SCHEDULE.
               12.    Osteoarthritis, cumulative injury or any other degenerative process of the joints,
                      bones, tendons or ligaments.
               …

Underwriters fully reserve all of their rights and defenses regarding the above referenced policy
exclusion. Nothing contained herein shall be considered a waiver of this or any of those exclusions
listed in the 2015-2016 Policy.

       The 2015-2016 Policy also contains the following potentially relevant endorsement:


               POLICY MODIFICATIONS:

               ENDORSEMENT NO. 01

               Name of Insured Person: ANDRE WARD

               Policy Modifications: The Policy is amended by the addition of the following:

               Recurrent Disability Period and Rehabilitation Period shall be:

               If, following Total Disability, the Insured Person Participates in his or her Occupation for
               ninety (90) days or more, any Total Disability beginning thereafter will constitute a
               separate and distinct Total Disability, subject to all the provisions of this Policy

               If the Insured Person Participates in his or her Occupation for less than ninety (90) days,
               any subsequent Total Disability arising out of the same Injury, Sickness or Disease will be
               deemed a part of the prior Total Disability solely for purposes of determining the
               Elimination Period.

               A separate Elimination Period shall be required if the subsequent disability results from
               an Injury, Sickness or Disease that is unrelated to the Injury, Sickness or Disease resulting
               in the prior Total Disability.
         Case 3:18-cv-07551-WHA Document 1-8 Filed 12/14/18 Page 9 of 10




Underwriters fully reserve their rights regarding any rights and defenses available to them regarding
this endorsement. Nothing contained herein shall be considered a waiver of any portion of this
endorsement.



                                       CONTINUED INVESTIGATION

As you are aware, Underwriters have appointed McLarens to assist in the investigation and adjustment
of this claim. Underwriters request your continued cooperation with McLarens’ efforts in obtaining the
information necessary for Underwriters to fully evaluate your claim.

                               CONCLUSION AND GENERAL RESERVATION

Underwriters are continuing their investigation in this regard pursuant to a full reservation of rights.
Underwriters request the Insured’s continued cooperation in providing the information and/or access to
the information necessary for Underwriters to investigate and adjust this claim. If you have any
questions in this regard, please feel free to contact the undersigned directly.

This letter is not intended to be, nor shall it be construed as, a waiver by Underwriters of any of the
terms or conditions of the subject policy of insurance. Furthermore, this letter is not intended to be, nor
shall it be construed as, a waiver of any rights or defenses Underwriters has, or may have, whether those
rights or defenses are based upon facts now known or to become known in the future, and whether legal
or equitable in nature. Lastly, this letter is not intended to be, nor shall it be construed as, an admission
of liability by Underwriters to any person or entity.

Underwriters reserves the right to amend the aforementioned reservations as additional information is
developed through investigation. Under the circumstances, this letter is to make clear that any acts of
investigation that are performed regarding this claim are done without prejudice to any of Underwriters
rights under the policy’s provisions, conditions, limitations, exclusions and or endorsements including
those stated in this letter and that this investigation is being conducted without a waiver of its rights.

Underwriters position is based upon information and materials contained in their file at this time and is
not intended as an exhaustive recitation of all of the provisions of Underwriters policy that might apply.
Underwriters specifically reserve the right to amend or supplement the position taken in this letter
based upon information not yet provided to or developed by Underwriters. All rights in connection with
this loss are expressly reserved, whether asserted herein or not.

Sincerely,



Melanie Thompson, McLarens Adjuster

CC:    Via Email Only

       Rich Rainone
Case 3:18-cv-07551-WHA Document 1-8 Filed 12/14/18 Page 10 of 10




Atlanta Risk Advisors
rich@atlanticriskadvisors.com




Jessica Lewis LLB (Hons)
Solicitor
Claims Manager – Healthcare
20 Fenchurch Street
London EC3M 3BY
Jessica.Lewis@cnahardy.com


Olivia Hampton – Case Manager
International Specialty Insurance, Inc.
110 Oakwood Drive, Suite 420
Winston-Salem, NC 27103 800-849-0474
Olivia@isinsurance.com
